Citation Nr: 1017350	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision, which denied the 
Veteran's service connection claim.

The Veteran testified before the undersigned Veterans Law 
Judge during a February 2010 Travel Board hearing.  A 
transcript has been associated with the claims file.  

The Veteran submitted additional evidence since the issuance 
of the January 2010 Supplemental Statement of the Case 
(SSOC).  The Veteran also submitted a waiver of initial RO 
review and consideration.  Accordingly, the Board may 
proceed.  See 38 C.F.R. § 20.1304 (2009). 

The Veteran has submitted evidence relating his current 
diagnosis of hearing loss to service.  It appears that the 
Veteran wishes to assert a claim of entitlement to service 
connection for his hearing loss.  This matter has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to 
in-service noise exposure.    


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
Veteran has tinnitus that is the result of a disease or 
injury incurred in active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Since the 
benefit sought on appeal is being fully granted, any 
deficiencies in notice were not prejudicial to the Veteran.


II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran contends that he suffers from tinnitus as a 
result of significant in-service noise exposure, to include 
during his combat experience in Vietnam.  The Veteran's DD 
Form 214 indicates that his military occupational specialty 
(MOS) was a weapons infantryman.  The Board concedes in-
service noise exposure.   
The Veteran's Form DD 214 also reveals that he received the 
Purple Heart and Combat Infantry Badge.  In the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids them by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his or her claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17- 19 (1999).  

Post-service medical records indicate that the Veteran has 
been diagnosed with tinnitus.  As such, the first element 
under Hickson has been satisfied and the Board turns to the 
issue of service incurrence.  The Board also finds that the 
Veteran's tinnitus was incurred during service and, 
therefore, turns to the issue of nexus.  

The Veteran's service treatment records include his 
enlistment examination where his hearing was normal.  An 
examination performed when the Veteran was applying to office 
candidate school shows a decrease in his hearing.  The 
Veteran's separation examination shows further decreased 
hearing.  These records are silent for any complaints of 
tinnitus.  

The first post-service medical record that indicates hearing 
problems is the May 2007 VA audio examination where the 
Veteran complained of tinnitus.  The Veteran reported 
experiencing tinnitus since 1968.  Audiometric testing was 
performed and the Veteran was diagnosed with bilateral mild 
to moderate sensorineural hearing loss and severe tinnitus.  
The examiner opined that the tinnitus was not likely caused 
by service because there was no documentation of tinnitus in 
his service treatment records.  

The Veteran also submitted a private medical opinion dated in 
February 2010 from an oto-neurologist.  In the report, it is 
indicated that the claims file was reviewed and the Veteran 
was interviewed.  Thereafter, the examiner noted the 
Veteran's significant in-service noise exposure and the 
Veteran's hearing tests during service.  The examiner noted 
that the Veteran reported having no in-depth discussion of 
having tinnitus during his service and mentioned that his 
commanding officer essentially told him to ignore the ringing 
in his ears.  The examiner concluded that the Veteran's 
history is consistent with tinnitus and opined that this was 
sustained during service.  In reaching this conclusion, he 
reasoned that the Veteran's change of greater than 10 
decibels at several frequencies during service supports a 
finding of outer hair cell discordant damage which is the 
most common pathological finding in noise induced tinnitus.  
The examiner discussed that his opinion was based upon 
clinical acumen, patient records, and a review of the current 
body of research regarding noise exposure and tinnitus.  

With regard to the conflicting medical opinions relating to 
the Veteran's tinnitus, the Board must weigh the credibility 
and probative value of the medical opinions.  In so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  In evaluating 
the medical opinions, it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.   Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

While both examiners reviewed the Veteran's claim file, the 
private examiner referenced the Veteran's service treatment 
records and provided extensive rationale for his conclusion 
that the Veteran's tinnitus results from in-service noise 
exposure.  The private examiner also included a discussion as 
to the Veteran's credible, lay statements and his reasons for 
not complaining about or seeking treatment during service.  
The February 2010 private examiner's opinion is well 
reasoned, detailed and consistent with the other evidence of 
record, and included an accurate depiction of the Veteran's 
background.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  As such, the Board attaches the most significant 
probative value to the private medical opinion.   

Further, the Veteran asserts that he experienced tinnitus 
since service.  The Veteran has asserted that these problems 
began in service and are related to in-service noise 
exposure.  The Veteran is competent to state that he has 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board also finds that the Veteran is competent to state 
that he experienced acoustic trauma in service as well as 
hearing problems in service.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also found 
to be credible.

In sum, the Veteran has a current diagnosis of tinnitus that 
has been linked to his active duty.  There is credible and 
competent lay evidence of ringing in the Veteran's ears both 
during and in the years following service; competent medical 
evidence that the Veteran currently has tinnitus; and medical 
opinion evidence indicating at a minimum that the Veteran's 
tinnitus was likely caused by in-service acoustic trauma.  
Accordingly, the Board concludes that the evidence supports 
service connection for tinnitus. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


